—Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about June 16, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of burglary in the third degree, menacing in the third degree, criminal tampering in the third degree and criminal trespass in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously modified, on the law, to the extent of reducing appellant’s placement to a period of 12 months, and otherwise affirmed, without costs.
As the Presentment Agency concedes, the court erred when, in the absence of appellant and his counsel, it modified the order of disposition initially issued on June. 12, 1998 to the extent of extending appellant’s placement from 12 months to 18 months. Since both appellant and the Presentment Agency agree that the placement term should be reduced to the original term, we see no reason to remand for a new dispositional hearing. Appellant’s remaining arguments are rendered academic by our disposition of this appeal. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.